Citation Nr: 1438076	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-28 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran b represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1978 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In December 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in May 2007.  As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

The Veteran was afforded VA examinations in July 2011 and January 2013.  In July 2011, the VA examiner stated that the puretone decibel results were wholly inconsistent with acoustic reflex thresholds and demonstrated communicative skills.  The VA examiner did not offer a medical opinion, because of the questionable reliability of the test results and the Veteran was unable or unwilling to participate reliably in behavioral audiometry.  Although the Veteran did not cooperate with the examination, the examination itself was not inadequate.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

In January 2013, the VA examiner was also unable to obtain puretone decibel results because the Veteran was unable or unwilling to participate reliably in behavioral audiometry.  Based on a review of the record, however, the VA examiner was able to render an opinion.

As the VA examinations were based on the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion reached in the opinion, the VA examinations are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 





As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim sis required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (peacetime). 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  




Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).





When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 





Evidence

The Veteran's DD-214 shows that she served as a photolithographer.  The Veteran testified that she was exposed to noise during service, including the firing of M-16 rifles and during training with grenades.

The service treatment records show that the Veteran complained of an ear infection in August 1978.  In November 1980, the Veteran's eardrums were bulging with fluid.  The assessment was a head cold.  In May 1981, the Veteran complained of plugged ears, but the ear, nose, and throat assessment was within normal limits.  The service treatment records do not contain audiograms.

During a periodic audiological examination in September 1982 for the Reserve, the puretone thresholds, in decibels were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
35
40
LEFT
10
20
30
35
35

Four years later in December 1986, the puretone thresholds in decibels equaled or exceeded 40 decibels at 1000, 2000, 3000, and 4000 Hertz in both ears.  The Veteran was diagnosed with bilateral hearing loss.  Audiogram results from January 1994 continued to show a hearing loss disability.

In February 2006, VA record show that the Veteran was diagnosed with sensorineural hearing loss in each ears.  The puretone thresholds were not provided due to difficulties obtaining threshold measurements.  The right and left ear speech recognition scores were 92 percent and 88 percent respectively when using the Northwestern University Auditory Test (NU6).  



Results from a follow-up evaluation in March and April 2006 were consistent with the results from the previous month and the Veteran was fitted for hearing aids.

In July 2011 on audiology consultation, the Veteran complained of hearing loss related to military noise exposure.  The speech recognition scores were 98 percent bilaterally when using the Maryland CNC word list.  Responses to pure-tone threshold testing were inconsistent with speech reception thresholds, acoustic reflex thresholds, and demonstrated communicative skills and were not reported because the results were unreliable.  The VA audiologist stated that the Veteran was able to communicate freely and accurately at a soft conversational level.  The VA examiner concluded that such communicative behavior was inconsistent with the previous test scores documented in the Veteran's file as well as the response levels presented during threshold testing on examination.  

The Veteran testified that she tried to cooperate during the examination, but indicated that she could not hear the audiologist's instructions.

In January 2013 on a VA audiological examination, the Veteran gave a history of noise exposure during service as well as some post-service occupational noise exposure.  The VA audiologist un able to obtain reliable speech recognition scores or pure tone threshold levels because the test results were largely inconsistent with the behavioral results, indicating that the Veteran was either unable or unwilling to provide the proper behavioral test responses.

On review of the Veteran's file, the VA audiologist noted that audiological examinations in September 1982 and December 1986 revealed a flat pattern of hearing loss, which is not associated with excessive noise exposure.  The VA audiologist also noted that the outpatient audiology examination in February 2006 was not based on a full audiological assessment due to difficulty in obtaining measurements from the Veteran.  




The VA audiologist concluded that there was no evidence that hearing loss began as a result of military service and that the pattern of the Veteran's flat hearing loss was not consistent with the pattern of hearing loss associated with noise exposure.

Analysis

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and her statements as to noise exposure are consistent with the circumstances of her service as shown by her service records.  38 C.F.R. § 3.159.

The Veteran's noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service.  

Treatment records covering the Veteran's period of active duty show treatment of an ear infection and bulging ear drums due to a head cold.  The Veteran did not complain of hearing loss during service and the record does not contain audiograms from active duty.  On the basis of service treatment records alone, a bilateral hearing loss disability was not affirmatively shown to be present in service.

A hearing loss disability of the sensorineural hearing type is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a), and the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).



Although there was evidence of noise exposure in service, the Veteran did not complain of impaired hearing during service.  The service treatment records therefore lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 and insufficient observation to establish chronicity at the time.  

As the Veteran is competent to describe impaired hearing, but not a hearing loss disability under 38 C.F.R. § 3.385, service connection based on continuity of symptomatology applies.  Continuity of symptomatology requires evidence of a nexus between the current disability and the post service symptoms.

While a bilateral hearing loss disability was not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing since service.  38 C.F.R. § 3.159; Layno, at 71.  To this extent, the Veteran's lay statements of long-standing impaired hearing since service are competent evidence of post-service continuity of symptomatology.

The Veteran asserts that her current hearing loss disability is a continuation of the impaired hearing she experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition to describing symptoms of impaired hearing, which is capable of lay observation, the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the post-service symptomatology.  

A hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, without specialized education, training, or experience in interpreting an audiogram, such as a an audiologist or other medical professional, who is trained to administer and interpret an audiogram. 

Also a hearing loss disability under 38 C.F.R. § 3.385 extends beyond an immediately observable cause-and-effect relationship, and a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, a hearing loss disability under 38 C.F.R. § 3.385 is more analogous to an internal process than a broken leg.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation. 

Although the Veteran is competent to describe impaired hearing, the Veteran is not competent to state that the impaired hearing had reached the level of a disability under 38 C.F.R. § 3.385, which is measured by audiometric testing.

As a hearing loss disability under 38 C.F.R. § 3.385 is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition under Jandreau, any inference based on what is not personally observable cannot be competent lay evidence. 




And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify or diagnose a hearing loss disability under 38 C.F.R. § 3.385 or to offer an opinion on the causal relationship or nexus between the current hearing loss and the continuity of symptoms that the Veteran avers. 

For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current hearing loss and the post-service symptomatology.  

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology.  As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, which is not capable of lay observation by case law, and the disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service, the Veteran's lay evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.







The medical evidence shows that a bilateral hearing loss disability under 38 C.F.R. § 3.385 was not shown until 1986, beyond the one year presumptive period after separation from active duty service in July 1981 and presumptive service connection for sensorineural hearing loss disability as a chronic disease under 38 C.F.R. § § 3.307 and 3.309 is not warranted.  There was also evidence of right ear hearing loss under § 3.385 at 4000 Hertz in September 1982, which was still beyond the one year presumptive period after separation from active duty service in July 1981 and presumptive service connection for a right ear sensorineural hearing loss disability as a chronic disease under 38 C.F.R. § § 3.307 and 3.309 is not  warranted. 

The competent medical evidence of record pertaining to causation consists of the opinion of the VA audiologist who stated that the flat pattern of hearing loss, rather than a notched pattern, of hearing loss evidenced after service in September 1982 and December 1986 was not associated with excessive noise exposure.  The VA audiologist stated that the Veteran had bilateral non-organic hearing loss and concluded that there was no evidence that hearing loss began as a result of military service.

The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to the onset of bilateral hearing loss under 38 C.F.R. § 3.385 and a nexus to service, which oppose rather than supports the claim.   

As there is no competent lay or medical evidence on the material issue of fact, namely, a nexus to service, and as the medical evidence opposes rather than supports the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


      (The Order follows on the next page.).





ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


